                Case 20-10343-LSS             Doc 2575        Filed 04/12/21        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


     In re:                                                  Chapter 11

     BOY SCOUTS OF AMERICA AND                               Case No. 20-10343 (LSS)
     DELAWARE BSA, LLC,1
                                                             (Jointly Administered)
                             Debtors.


        NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
              STATUS CONFERENCE ON APRIL 12, 2021, AT 3:00 P.M. (ET)


     This remote status conference will be conducted entirely over Zoom and requires all participants
                     to register in advance. Please register by April 12 at 10:30 a.m.
              COURTCALL WILL NOT BE USED FOR THIS STATUS CONFERENCE.
                    Please use the following link to register for this status conference:

       https://debuscourts.zoomgov.com/meeting/register/vJItf-qupzwoEmeEhxEv6FdXGvY4mzzvTHk

      After registering your appearance by Zoom, you will receive a confirmation email containing
                             information about joining the status conference.

    YOU MUST USE YOUR FULL NAME WHEN LOGGING INTO ZOOM OR YOU WILL NOT
                        BE ALLOWED INTO THE MEETING.

                                         Topic: Boy Scouts of America

                    Time: April 12, 2021, at 3:00 PM Eastern Time (US and Canada)



MATTER GOING FORWARD AS A STATUS CONFERENCE

1.        Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware
          BSA, LLC (D.I. 2293, Filed 3/1/21).




1
 The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
     Amended items appear in bold.
           Case 20-10343-LSS         Doc 2575      Filed 04/12/21     Page 2 of 3




     Related Pleadings:

            a)      Disclosure Statement for the Amended Chapter 11 Plan of Reorganization
                    for Boy Scouts of America and Delaware BSA, LLC (D.I. 2294, Filed
                    3/1/21);

            b)      Notice of Status Conference (D.I. 2448, filed 3/24/21); and

            c)      Official Tort Claimants’ Committee’s Second Status Report (D.I. 2566,
                    Filed 4/9/21).

     Status: At the request of the Court, this matter is going forward as a status conference.

MATTER GOING FORWARD

2.   Century’s Motion to Adjourn the Disclosure Statement Hearing (D.I. 2568, Filed
     4/9/21).

     Proposed Objection Deadline: April 12, 2021, at 3:00 p.m. (ET).

     Responses Received: None.

     Related Pleadings:

            a)     Century’s Motion to Shorten Notice of Century’s Emergency Motion to
                   Adjourn the Disclosure Statement Hearing (D.I. 2569, Filed 4/9/21);

            b)     Joinder of Clarendon America Insurance Company in Century’s
                   Motion to Adjourn the Disclosure Statement Hearing (D.I. 2572, filed
                   4/12/21); and

            c)     Joinder of Clarendon America Insurance Company in Century’s
                   Motion to Shorten Notice of Century’s Motion to Adjourn the
                   Disclosure Statement Hearing (D.I. 2574, filed 4/12/21).

     Status: This matter is going forward and the Debtors intend to address this matter
             at the status conference.


                       [Remainder of Page Intentionally Left Blank]




                                              2
           Case 20-10343-LSS   Doc 2575    Filed 04/12/21     Page 3 of 3




Dated: April 12, 2021     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware

                          /s/ Eric W. Moats____________________________
                          Derek C. Abbott (No. 3376)
                          Andrew R. Remming (No. 5120)
                          Eric W. Moats (No. 6441)
                          Paige N. Topper (No. 6470)
                          1201 North Market Street, 16th Floor
                          P.O. Box 1347
                          Wilmington, Delaware 19899-1347
                          Telephone: (302) 658-9200
                          Email: dabbott@morrisnichols.com
                                  aremming@morrisnichols.com
                                  emoats@morrisnichols.com
                                  ptopper@morrisnichols.com

                          – and –

                          WHITE & CASE LLP
                          Jessica C. Lauria (admitted pro hac vice)
                          1221 Avenue of the Americas
                          New York, New York 10020
                          Telephone: (212) 819-8200
                          Email: jessica.lauria@whitecase.com

                          – and –

                          WHITE & CASE LLP
                          Michael C. Andolina (admitted pro hac vice)
                          Matthew E. Linder (admitted pro hac vice)
                          Laura E. Baccash (admitted pro hac vice)
                          Blair M. Warner (admitted pro hac vice)
                          111 South Wacker Drive
                          Chicago, Illinois 60606
                          Telephone: (312) 881-5400
                          Email: mandolina@whitecase.com
                                 mlinder@whitecase.com
                                 laura.baccash@whitecase.com
                                 blair.warner@whitecase.com

                          ATTORNEYS FOR THE DEBTORS AND DEBTORS
                          IN POSSESSION




                                       3
